DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the force measurement device being disposed in the first axle hole and comprising: a sensor seat . . . the sensor seat being positioned in one of the first axle hole and the second axle hole in the horizontal direction” (emphasis). The instant specification discloses an embodiment in which the force measurement device is disposed in the first axle hole in a situation where its sensor seat is positioned in the first axle hole, as seen in the embodiments of FIG. 1-9; and further discloses an embodiment in which the force measurement device is disposed in the second axle hole in a situation where its sensor seat is positioned in the second axle hole, as seen in the embodiments of FIG. 10-13.  However, nowhere does the instant specification does it disclose or suggest the claimed embodiment in which the force measurement device is “disposed in the first axle hole” in a situation where the sensor seat is also somehow positioned in “the second axle hole” (versus positioned in the first axle hole).  As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (U.S. P.G. Publication No. 2016/0052583 A1; “Sasaki”).
Sasaki discloses:
Regarding claim 1:
A direct force measurement device (¶ [0002], “bicycle pedal that detects a cyclist’s pedaling force”) for a crank (18; FIG. 3) having a first axle hole (A in FIG. A below) and a second axle hole (B in FIG. A below) respectively formed in two free ends (E1 and E2 in FIG. A) of the crank in a horizontal direction that is perpendicular to the crank (FIG. 1 depicts the pedals and crankshaft as extending into and out of the page i.e. perpendicular to the vertical direction in which the crank 18 extends), the force measurement device being disposed in the first axle hole (via portion 40 of sensor seat 22 disposed in hole A; see ¶ [0069], “crank arm mounting part 40 has a thread 40a that screws into a threaded hole fixedly fastened to the crank arm”) and comprising: 
a sensor seat (22; FIG. 5) including a central through hole (22a) formed therein in the horizontal direction (FIG. 6 depicts bore 22a as extending laterally i.e. in the horizontal direction), the sensor seat being positioned in one of the first axle hole and the second axle hole in the horizontal direction (via portion 40 of sensor seat 22 disposed in hole A; see ¶ [0069], “crank arm mounting part 40 has a thread 40a that screws into a threaded hole fixedly fastened to the crank arm”); 
a plurality of stress detection units (SS1-SS4, BS1-BS4) arranged on the sensor seat in an annular configuration and are spaced from each other by an angle (¶ [0053], “The first, second, third and fourth shear force sensors SSl, SS2, SS3 and SS4 are disposed on an outer peripheral surface of the pedal spindle 22. Likewise, the first, second, third and fourth bending force sensors BSl, BS2, BS3 and BS4 are disposed on an outer peripheral surface of the pedal spindle 22”); and 
a calculation and transmission device electrically connected to the plurality of stress detection units (¶ [0055], “Preferably, as seen in FIG. 3, the bicycle pedal 12A farther comprises a controller 28 configured to be detachably fixed to the crank arm 16 and in communication with the first, second, third and fourth shear force sensors SSl, SS2, SS3 and SS4 and the first, second, third and fourth bending force sensors BSl, BS2, BS3 and BS4”); 
wherein when a force applied, in a force application direction, to the crank, the force is transmitted to the plurality of stress detection units of the sensor seat (), so that the plurality of stress detection units detect a magnitude of the force and generate and transmit a plurality of stress variation signals corresponding to the magnitude of the force to the calculation and transmission device (¶ [0055], “the controller 28 is mounted on the bicycle facing side of the crank arm 16. The controller 28 is programmed to calculate a pedaling power during a pedal cycle based on data received from the first, second third and fourth shear force sensors SSl, SS2, SS3 and SS4, and the first, second, third and fourth bending force sensors BSl, BS2, BS3 and BS4 as discussed below.”).

    PNG
    media_image1.png
    579
    481
    media_image1.png
    Greyscale

FIGURE A: Annotated view of Sasaki
Regarding claim 4:
The direct force measurement device according to claim 1, wherein the first axle hole is coupled to a pedal axle (portion 42 of the sensor seat 22) of a pedal (12B) of one of a bicycle (1; FIG. B), an electric bicycle, an exercise bike, a rowing machine, and rehabilitation or medical equipment; and
the second axle hole is coupled to one of a crank axle (20; FIG. 3 and FIG. A above) and a chainwheel set of the one of the bicycle, the electric bicycle, the exercise bike, the rowing machine, and the rehabilitation or medical equipment.
Regarding claim 8:
The direct force measurement device according to claim 1, wherein the calculation and transmission device includes: a processor unit (¶ [0065], “controller 28 is a microcomputer that includes a central processing unit (CPU) or processor”) electrically connected to the plurality of stress detection units (¶ [0058], “controller 28 is electrically connected to the first, second third and fourth shear force sensors SSl, SS2, SS3 and SS4, and the first, second, third and fourth bending force sensors BSl, BS2, BS3 and BS4 by a communication cord 29”); 
a wireless transmitter (30) electrically connected to the processor unit (¶ [0058], “the wireless transmitter 30 is integrated with the controller 28 as a unit that is detachable from the crank arm 16”); 
a receiver (CC; FIG. 2) connectable, in a wireless manner, to the wireless transmitter (FIG. 2 depicts “wireless communication” between the wireless transmitter 30 and receiver CC; see also ¶  [0058]), the receiver being provided with a display (¶ [0064], “Data on the total power exerted on the bicycle pedal 12A is then displayed for the cyclist on the display of the cycle computer CC”); and 
an electrical power supply unit (B) for supplying an electrical power to the processor unit and the plurality of stress detection units (¶ [0066], “The electrical components of the bicycle pedal 12A can be powered by a battery B (e.g., a dry cell battery and/or rechargeable dry cell battery) that is mounted on the crank arm 16. Here, the battery B is integrated with the controller 28.”); 
wherein the processor unit receives the plurality of stress variation signals generated by the plurality of stress detection units when the crank receives the application of the force, and after processing, transmits a processed signal, in a wireless manner through the wireless transmitter, to the receiver to be displayed on the display of the receiver (¶ [0058], “the wireless transmitter 30 is integrated with the controller 28 as a unit that is detachable from the crank arm 16. The controller 28 communicates the signals from the force sensors to the cycle computer CC via the wireless transmitter 30”; ¶ [0064], “Data on the total power exerted on the bicycle pedal 12A is then displayed for the cyclist on the display of the cycle computer CC”).
Regarding claim 9:
The direct force measurement device according to claim 8, wherein the calculation and transmission device further comprises an acceleration sensor (S; FIG. 2) or a magnetic sensor (S1; FIG. 2) that is electrically connected to the processor unit to detect one of an angular speed and RPM rotational speed of the crank upon being moved by the application of the force (¶¶ [0056], [0057]).

Regarding claim 14:
The direct force measurement device according to claim 1, wherein the sensor seat is detachable from one of the first axle hole and the second axle hole (via unscrewing threaded portion 40 from the first axle hole A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. P.G. Publication No. 2010/0093494 A1; “Smith”).
Smith discloses:
Regarding claim 1:
A direct force measurement device (¶ [0001], “invention relates to an apparatus and means for measuring/recording the torque applied by a cyclist during the pedalling of a bicycle”) for a crank (63; FIG. 12) having a first axle hole (FIG. 12-13 depicts a hole illustrated in dashed lines near reference number 115 in which crankshaft 101 is disposed) formed in a free end of the crank (FIG. 12 depicts a lower end of crank 63 at which the first hole is formed) in a horizontal direction that is perpendicular to the crank (FIG. 12 illustrates the hole as dashed lines extending laterally i.e. in the horizontal direction perpendicular to the vertical direction in which the length of the crank extends), the force measurement device being disposed in the first axle hole (FIG. 12-13 depicts torque sensors 120 being disposed within the first crank hole) and comprising: 
a sensor seat (112; FIG. 12) including a central through hole (FIG. 12-13 depict a central through hole in the sensor seat 112 as evidenced by e.g. the crankshaft 101 extending through the seat 112 in FIG. 13) formed therein in the horizontal direction (FIG. 12-13 depicts the through hole as extending laterally i.e. in the horizontal direction), the sensor seat being positioned the first axle hole in the horizontal direction (FIG. 12-13 depicts protruding portion 114 of the sensor seat 112, and thus torque sensors 120, as being disposed within the first crank hole); 
a plurality of stress detection units (120) arranged on the sensor seat in an annular configuration and are spaced from each other by an angle (FIG. 14 depicts the protrusions 114, and thus sensors 120, oriented annularly by an angle); and 
a calculation and transmission device (53) electrically connected to the plurality of stress detection units (¶ [0072], “53 is a microprocessor which receives digital signals from the torque sensors”); 
wherein when a force applied, in a force application direction, to the crank, the force is transmitted to the plurality of stress detection units of the sensor seat (¶ [0099], “torque transducers are grouped and connected in a transducer bridge 145 which produces a differential voltage due to strain produced by the torque being applied to the crank arms”), so that the plurality of stress detection units detect a magnitude of the force and generate and transmit a plurality of stress variation signals corresponding to the magnitude of the force to the calculation and transmission device (claim 1, “one or more sensor elements for progressively sensing and generating signals, during rotation of a crankshaft of said machine, which signals are indicative of the angular position of said the or each crank arm of said machine and/or the torque applied thereto”; ¶ [0072]-[0073], “53 is a microprocessor which receives digital signals from the torque sensors and angular position sensor and calculates the LH power ( +) and (-), RH power ( +) and (-), angular position, angular velocity, angular acceleration and cadence. 54 is a transceiver and antenna which receives a signal from the microprocessor 53 with information of power, angular position, angular velocity, angular acceleration and cadence and transmits the information to a bicycle computer. The transceiver 54 may also receive a signal from the bicycle computer to calibrate the torque sensor zero reference, adjust the sensitivity slope of any of the torque sensors or perform diagnostics on the power meter electronics.”).
Smith discloses that the invention is to be used “by a cyclist during the pedaling of a bicycle” thereby indicating that a pedal is connected to the crank at its other free end (¶ [0001]-[0002]). However, Smith does not expressly disclose a second axle hole in the other free end of the crank.
In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a crank having a second axle hole on its other free end to connect a pedal axle of a pedal of a bicycle thereto (see also claim 4) is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s crank to have a second  axle hole on its other free end to connect a pedal axle of a pedal of a bicycle thereto as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  
Regarding claim 2, Smith does not expressly disclose that the crank is made of a metallic material or a carbon fiber material.  As mentioned above, in certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a crank being made from metallic or carbon fiber material is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s crank to be made from a metallic or carbon fiber material as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s crank such that it is made from a metallic or carbon fiber material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Smith modified above further teaches the following:
Regarding claim 3:
The direct force measurement device according to claim 1, wherein the first axle hole is coupled to one of a crank axle (1) and a chainwheel set of one of a bicycle (¶ [0036], “As illustrated the assembly includes a hollow crank spindle 1, adapted in use to be associated with/connected to (in any known manner) opposed crank arms 63, 64 (see FIG. 10) of a given bicycle”), an electric bicycle, an exercise bike, a rowing machine, and rehabilitation or medical equipment; and
the second axle hole is coupled to a pedal axle of a pedal of the one of the bicycle (see official notice above), the electric bicycle, the exercise bike, the rowing machine, and the rehabilitation or medical equipment.
Regarding claim 5:
The direct force measurement device according to claim 1, wherein the sensor seat has an outer circumferential surface (FIG. 14 depicts the circumferential surface i.e. circular surface of the sensor seat 112 as the surface between the circular dashed line and the protrusion profile at 114, 115) that is formed with a plurality of protrusions (114) raised therefrom and spaced from each other by an angle (FIG. 14 depicts the protrusions 114 as being circumferentially distributed at an angle), and the first axle hole of the crank is formed with a plurality of recesses (spaces between dogs 115) respectively corresponding to the plurality of protrusions (¶ [0095], “a plurality of dogs or the like protrusions 114 for co-operation/interconnection with complementary dogs 115 of right-hand crank arm 63”), such that the plurality of stress detection units are each arranged on one of a planar surface, a side surface, and a rear surface of an interior space of one of the protrusions (FIG. 12 depicts the detection units 120 disposed on a radially inward facing side surface of the protrusions 114).
Regarding claim 6:
The direct force measurement device according to claim 1, wherein the sensor seat includes a polygonal structure (Fig. 12-14 depicts the protrusions 114 as having a polygonal structure i.e. no rounded/arcuate surfaces), and the plurality of stress detection units are arranged on one of a side surface and an outer circumferential surface of the polygonal structure (FIG. 12 depicts the detection units 120 disposed on an external side surface i.e. outer circumferential surface of the protrusions 114) to be distributed in an annular configuration and spaced from each other by an angle (FIG. 14 depicts the protrusions 114, and thus the detection units 120, as being circumferentially distributed at an angle).
Regarding claim 8:
The direct force measurement device according to claim 1, wherein the calculation and transmission device includes: a processor unit (53) electrically connected to the plurality of stress detection units (¶ [0072], “53 is a microprocessor which receives digital signals from the torque sensors” thereby indicating an electrical connection therebetween); 
a wireless transmitter (54) electrically connected to the processor unit (¶ [0073], “54 is a transceiver and antenna which receives a signal from the microprocessor 53 with information of power, angular position, angular velocity, angular acceleration and cadence and transmits the information to a bicycle computer”); 
a receiver (¶ [0073], “bicycle computer”) connectable, in a wireless manner, to the wireless transmitter (¶ [0073], “transceiver 54 may also receive a signal from the bicycle computer. . . .” thereby indicating wireless connection therebetween ), the receiver being provided with a display (¶ [0014], “includes a bicycle computer that is mounted on the handlebar with a screen which displays power (amongst other common measurements such as time, cadence, heart rate, odometer, distance, and speed)”); and 
an electrical power supply unit (31; FIG. 6) for supplying an electrical power to the processor unit and the plurality of stress detection units (¶ [0050]-[0054]); 
wherein the processor unit receives the plurality of stress variation signals generated by the plurality of stress detection units when the crank receives the application of the force (¶ [0079], [0072]), and after processing, transmits a processed signal, in a wireless manner through the wireless transmitter, to the receiver (¶ [0073], “transceiver 54 may also receive a signal from the bicycle computer. . . .” thereby indicating wireless connection therebetween) to be displayed on the display of the receiver (¶ [0014], “a bicycle computer that is mounted on the handlebar with a screen which displays power”; ¶ [0088], “By measuring torque in the direction of pedalling, as well as against that direction of pedalling, for both left and right legs of the cyclist, as well as angular position of the crank arm 63, 64, then a monitor either mounted on the handlebar of the bicycle or elsewhere on that bicycle may be employed to display, in real time, the exact position of a ‘dead’ zone” [emphasis]).
Regarding claim 12:
The direct force measurement device according to claim 8. wherein the receiver is one of a vehicle odometer (¶ [0014], “a bicycle computer that is mounted on the handlebar with a screen which displays power (amongst other common measurements such as time, cadence, heart rate, odometer, distance, and speed)”), a smart phone, a personal wearable device. a gateway. cloud or a wireless networks.
Regarding claim 13 (alternative interpretation):
A direct force measurement device (¶ [0001], “invention relates to an apparatus and means for measuring/recording the torque applied by a cyclist during the pedalling of a bicycle”) for a crank (63; FIG. 12) having a first axle hole (FIG. 12-13 depicts a hole illustrated in dashed lines near reference number 115 in which crankshaft 101 is disposed)  and a second axle hole (see official notice in claim 1 above) respectively formed in two free  ends of the crank (FIG. 12 depicts a lower end of crank 63 at which the first hole is formed) in a horizontal direction that is perpendicular to the crank (FIG. 12 illustrates the hole as dashed lines extending laterally i.e. in the horizontal direction perpendicular to the vertical direction in which the length of the crank extends), the force measurement device being disposed in the first axle hole (FIG. 12-13 depicts torque sensors 120 being disposed within the first crank hole) and comprising: 
a sensor seat (115; FIG. 12) including a central through hole (FIG. 12-13 depict a central through hole in the sensor seat 115 as evidenced by e.g. the crankshaft 101 extending through the seat 112 in FIG. 13) formed therein in the horizontal direction (FIG. 12-13 depicts the through hole as extending laterally i.e. in the horizontal direction), the sensor seat being positioned in one of the first axle hole and the second axle hole in the horizontal direction (FIG. 12-13 depicts the sensor seats 115 extending within the first crank hole); 
a plurality of stress detection units (130) arranged on the sensor seat in an annular configuration and are spaced from each other by an angle (FIG. 14 depicts the protrusions 114, and thus sensors 120, oriented annularly by an angle; ¶ [0095] describes that the sensor seat structure 115 are “complementary” to the protrusions 114 and thus the detection units 130 are likewise arranged in an annular configuration and spaced from each other by an angle); and 
a calculation and transmission device (53) electrically connected to the plurality of stress detection units (¶ [0072], “53 is a microprocessor which receives digital signals from the torque sensors”); 
wherein when a force applied, in a force application direction, to the crank, the force is transmitted to the plurality of stress detection units of the sensor seat (¶ [0099], “torque transducers are grouped and connected in a transducer bridge 145 which produces a differential voltage due to strain produced by the torque being applied to the crank arms”), so that the plurality of stress detection units detect a magnitude of the force and generate and transmit a plurality of stress variation signals corresponding to the magnitude of the force to the calculation and transmission device (claim 1, “one or more sensor elements for progressively sensing and generating signals, during rotation of a crankshaft of said machine, which signals are indicative of the angular position of said the or each crank arm of said machine and/or the torque applied thereto”; ¶ [0072]-[0073], “53 is a microprocessor which receives digital signals from the torque sensors and angular position sensor and calculates the LH power ( +) and (-), RH power ( +) and (-), angular position, angular velocity, angular acceleration and cadence. 54 is a transceiver and antenna which receives a signal from the microprocessor 53 with information of power, angular position, angular velocity, angular acceleration and cadence and transmits the information to a bicycle computer. The transceiver 54 may also receive a signal from the bicycle computer to calibrate the torque sensor zero reference, adjust the sensitivity slope of any of the torque sensors or perform diagnostics on the power meter electronics.”); 
wherein the sensor seat is formed integrally in one of the first axle hole and the second axle hole (sensor seat 115 is formed within the first hole as seen in FIG. 12-13; see also ¶ [0095], “dogs 115 of the right-hand crank arm 63”).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Fyfe et al. (U.S. P.G. Publication No. 2017/0248420 A1; “Fyfe”). 
Regarding claim 10, Smith as modified above teaches all the limitations of claim 1, supra, but does not expressly disclose that the calculation and transmission device further comprises a GPS signal receiver circuit, which is electrically connected to the processor unit to detect a geographic location.
Fyfe teaches a calculation and transmission device (101; ¶ [0004], “The power-meter also includes electronics for receiving a signal from the at least one strain gauge and for determining one or more of force, torque, power and velocity from the signal, and a wireless transmitter for transmitting one or more of force, torque, power and velocity to a receiving device”) further comprises a GPS signal receiver circuit (¶ [0068], “GPS”), which is electrically connected to the processor unit to detect a geographic location (¶ [0068], “If the pods are being used to measure the force in a member that is translating (instead of rotating), the velocity of the member could be estimated by a plurality of means including, but not limited to GPS”; the geographic location is detected as a means to calculate the velocity i.e. velocity is obtained by calculating distance traversed, as detected by the GPS receiver circuit, over time) as a means to calculate the velocity of the bicycle (¶ [0068], supra).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith such that the calculation and transmission device further comprises a GPS signal receiver circuit, which is electrically connected to the processor unit to detect a geographic location, as taught by Fyfe, as a means to calculate the velocity of the bicycle.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hilfiker et al. (U.S. P.G. Publication No. 2014/0001728 A1; “Hilfiker”).
Regarding claim 11, Smith as modified above teaches the limitations of claim 1, supra, but does not expressly disclose that the second axle hole of the crank is additionally provided with a force measurement device.
Hilfiker teaches a second axle hole (75; FIG. 6) of a crank (6) is additionally provided with a force measurement device (85; ¶ [0045], “FIGS. 11 and 12 illustrate another sensor apparatus or capsule 285 that can be positioned on the bicycle 10 in lieu of or in addition to the sensor apparatus 85 to determine the force applied by the rider to the pedal 45” [emphasis]) to collectively determine the force applied by the rider to the pedal (¶ [0045]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith such that the second axle hole of the crank is additionally provided with a force measurement device, as taught by Hilfiker, to collectively determine the force applied by the rider to the pedal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656